DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Scull  (Reg. No. 42137) on 09/28/2021.The application has been amended as follows: 

1.	(Canceled)

2.	(Currently Amended)  A computer-implemented method of presenting an e-commerce application to a device of an end-user based on a data handshake between an e-commerce server and a server, the method comprising:
receiving, by a server, a first request from an e-commerce server, wherein the first request relates to an e-commerce transaction of an item, wherein the e-commerce transaction is based on a receipt by the e-commerce server of an interactive selection of the item selected by the end-user of the item on a browser client;

receiving, by the server, a second request from the browser client, wherein the second request includes at least a part of the transmitted response corresponding to the data handshake, wherein the second request is associated with a webpage including a first area and a second area, wherein the first area is outside the second area, wherein content of the first area relates to the e-commerce transaction by the e-commerce server, wherein content of the second area is specific to the server, and wherein the second request relates to the content of the second area;
generating, by the server, the content of the second area based at least on the received part of the transmitted response; and
transmitting, by the server, the generated content of the second area, causing the browser client to render the content of the second area in the webpage, wherein the first area includes a chrome, wherein the second area includes IFrame, and the IFrame relates to Hyper Text Markup Language (HTML) allowing inclusion of external objects including other HTML documents from the server.

3.	(Canceled) .

4.	(Original)  The computer-implemented method of claim 2, wherein the server relates to a third-party server.



6.	(Original)  The computer-implemented method of claim 2, wherein the server is further to receive from the e-commerce server personal data associated with the end-user to the server.

7.	(Original)  The computer-implemented method of claim 2, wherein the server is further to transmit to the e-commerce server financial information for causing the e-commerce server to pre-populate a payment account of the end user with the financial information stored at the e-commerce server.

8.	(Original)  The computer-implemented method of claim 2, the method further comprising: providing, by the server, the generated content of the second area for rendering on the browser client, causing the end-user of the browser client remaining on a website of the e­commerce server upon rendition of the second area on the browser client.

9.	(Currently Amended)  A system for processing e-commerce, the system comprising:
one or more processors; and

receiving, by a server, a first request from an e-commerce server, wherein the first request relates to an e-commerce transaction of an item, wherein the e-commerce transaction is based on a receipt by the e-commerce server of an interactive selection of the item selected by the end-user on a browser client;
transmitting, by the server to the e-commerce server, a response to the first request, wherein the response represents the data handshake between the e-commerce server and the server, and wherein the response relates to the e-commerce transaction;
receiving, by the server, a second request from the browser client, wherein the second request includes at least a part of the transmitted response corresponding to the data handshake, wherein the second request relates to is associated with a webpage including a first area and a second area, wherein the first area is outside the second area, wherein content of the first area relates to the e-commerce transaction by the e-commerce server, wherein content of the second area is specific to the server, and wherein the second request to the content of the second area;
generating, by the server, the content of the second area based at least on the received part of the transmitted response; and
transmitting, by the server, the generated content of the second area, causing the browser client to render the content of the second area in the webpage, wherein the first area includes a chrome, wherein the second area includes IFrame, and the IFrame relates to Hyper Text Markup Language (HTML) allowing inclusion of external objects including other HTML documents from the server.

10.	(Canceled).

11.	(Original)  The system of claim 9, wherein the server relates to a third-party server.

12.	(Original)  The system of claim 9, wherein the received first request from the e-commerce server is based on an API call request, and wherein the transmitted response to the e­commerce server is based on an API call response.

13.	(Original)  The system of claim 9, wherein the server is further to receive from the e-commerce server personal data associated with the end-user to the server.

14.	(Original)  The system of claim 9, wherein the server is further to transmit to the e-commerce server financial information for causing the e-commerce server to pre-populate a payment account of the end user with the financial information stored at the e-commerce server.

15.	(Original)  The system of claim 9, the computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of e-commerce, the operations comprising:


16.	(Currently Amended)  A tangible computer-readable storage device storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of e-commerce, the operations comprising:
receiving, by a server, a first request from an e-commerce server, wherein the first request relates to an e-commerce transaction of an item, wherein the e-commerce transaction is based on a receipt by the e-commerce server of an interactive selection of the item selected by the end-user on a browser client;
transmitting, by the server to the e-commerce server, a response to the first request, wherein the response represents the data handshake between the e-commerce server and the server, and wherein the response relates to the e-commerce transaction;
receiving, by the server, a second request from the browser client, wherein the second request includes at least a part of the transmitted response corresponding to the data handshake, wherein the second request is associated with a webpage including a first area and a second area, wherein the first area is outside the second area, wherein content of the first area relates to the e-commerce transaction by the e-commerce server, wherein content of the second area is specific to the server, and wherein the second request relates to the content of the second area;

transmitting, by the server, the generated content of the second area, causing the browser client to render the content of the second area in the webpage, wherein the first area includes a chrome, wherein the second area includes IFrame, and the IFrame relates to Hyper Text Markup Language (HTML) allowing inclusion of external objects including other HTML documents from the server.

17.	(Canceled) .

18.	(Original)  The tangible computer-readable storage device of claim 16, wherein the received first request from the e-commerce server is based on an API call request, and wherein the transmitted response to the e-commerce server is based on an API call response.

19.	(Original)  The tangible computer-readable storage device of claim 16, wherein the server is further to receive from the e-commerce server personal data associated with the end­user to the server.

20.	(Original)  The tangible computer-readable storage device of claim 16, wherein the server is further to transmit to the e-commerce server financial information for causing the e­commerce server to pre-populate a payment account of the end user with the financial information stored at the e-commerce server.

21.	(Original)  The tangible computer-readable storage device of claim 16, the computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of e-commerce, the operations comprising: providing, by the server, the generated content of the second area for rendering on the browser client, causing the end-user of the browser client remaining on a website of the e­commerce server upon rendition of the second area on the browser client.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a first request from an e-commerce server, wherein the first request relates to an e-commerce transaction of an item, wherein the e-commerce transaction is based on a receipt by the e-commerce server of an interactive selection of the item selected by the end-user of the item on a browser client;
wherein the response represents the data handshake between the e-commerce server and the server, and wherein the response relates to the e-commerce transaction;
wherein the second request includes at least a part of the transmitted response corresponding to the data handshake, wherein the second request is associated with a webpage including a first area and a second area, wherein the first area is outside the second area, wherein content of the first area relates to the e-commerce transaction by 
generating, by the server, the content of the second area based at least on the received part of the transmitted response; and
the generated content of the second area, causing the browser client to render the content of the second area in the webpage, wherein the first area includes a chrome, wherein the second area includes IFrame, and the IFrame relates to Hyper Text Markup Language (HTML) allowing inclusion of external objects including other HTML documents from the server” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 2,9 and 16. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468